        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 1 of 15

                                                                                     DISTR/ct-
                                                                                  FILED


IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
                                                                                 (■OEWgNGU^.
                                                                                    distr^Q
UNITED STATES OF AMERICA,

                 V.                                                        20-CR-184-JLS


MELANIE THOMPSON,

                                     Defendant.



                                    FLEA AGREEMENT


       The defendant, MELANIE THOMPSON, and the United States Attorney for the

Western District of New York (hereinafter "the government") hereby enter into a plea

agreement with the terms and conditions as set out below.



                         1. THE FLEA AND POSSIBLE SENTENCE


       1.        The defendant agrees to waive indictment and to plead guilty to a one-count

Information which charges a violation of Title 18, United States Code, Section

2252A(a)(2)(A) (distribution of child pornography), for which the mandatory minimum term

of imprisonment is 5 years and the maximum possible sentence is a term of imprisonment of

20 years, a fine of $250,000, a mandatory $100 special assessment, and a term of supervised

release of at least 5 years and up to life. The defendant understands that the penalties set forth

in this paragraph are the minimum and maximum penalties that can be imposed by the Court

at sentencing.



       2.        The defendant understands that, unless the defendant is indigent, the Court

must impose a special assessment of $5,000 for the offense of conviction pursuant to Title 18,
        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 2 of 15




United States Code, Section 3014, in addition to the assessment imposed under Title 18,

United States Code, Section 3013.


       3.      The defendant understands that the Court must impose an assessment of not

more than $35,000 for the offense of conviction pursuant to Title 18, United States Code,

Section 2259A, in addition to any other criminal penalty, restitution, or special assessment.



       4.      The defendant acknowledges that pursuant to Title 18, United States Code,

Section 2259, the Court must order restitution for the full amount of the compensable losses

of the victims as determined by the Court, but which is no less than $3,000 per victim. The

defendant understands that the defendant will not be entitled to withdraw the plea of guilty

based upon any restitution amount ordered by the Court.



       5.      The defendant understands that, if it is determined that the defendant has

violated any of the terms or conditions of supervised release, the defendant may be required

to serve in prison all or part of the term ofsupervised release, up to 2 years, without credit for

time previously served on supervised release, and if the defendant commits any criminal

offense under Chapter 109A, 110 or 117, or Sections 1201 or 1591 ofTitle 18, United States

Code, for which imprisonment for a term longer than 1 year can be imposed, the defendant

shall be sentenced to a term of imprisonment of not less than 5 years and up to life. As a

consequence, in the event the defendant is sentenced to the maximum term of incarceration,

a prison term imposed for a violation ofsupervised release may result in the defendant serving

a sentence of imprisonment longer than the statutory maximum set forth in 1j 1 of this

agreement.
        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 3 of 15




       6.     The defendant has been advised and understands that under the Sex Offender

Registration and Notification Act, the defendant must register and keep registration current

in all of the following jurisdictions: where the defendant resides; where the defendant is

employed; and where the defendant is a student. The defendant understands the requirements

for registration include providing the defendant's name,residence address, and the names and

addresses of any places where the defendant is or will be an employee or student, among other

information. The defendant further understands that the requirement to keep the registration

current includes informing at least one jurisdiction in which the defendant resides, is an

employee, or is a student, not later than three (3) business days after, any change of the

defendant's name,residence, employment, or student status. The defendant has been advised

and understands that failure to comply with these obligations subjects the defendant to

prosecution for failure to register under federal law. Title 18, United States Code, Section

2250, which is punishable by imprisonment, a fine, or both.



                        II. ELEMENTS AND FACTUAL BASIS


       7.     The defendant understands the nature of the offense set forth in ^ 1 of this

agreement and understands that if this case proceeded to trial, the government would be

required to prove beyond a reasonable doubt the following elements of the crime:

              a.     The defendant knowingly distributed a visual depiction;

              b.     The visual depiction was child pornography, as defined in Title
                     18, United States Code, Section 2256(8);

              c.     The defendant knew that the visual depiction she distributed
                     constituted child pornography; and

              d.     The child pornography had been shipped or transported using
                     any means or facility of interstate or foreign commerce, or had
        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 4 of 15




                      been shipped or transported in or affecting interstate or foreign
                      commerce by any means, including by computer.


                                      FACTUAL BASIS


       8.     The defendant and the government agree to the following facts, which form the

basis for the entry of the plea of guilty including relevant conduct:

              a.      Between on or about January 9, 2017, and on or about March 6,
                      2020, in the Western District of New York, the defendant did
                      use, persuade, induce, entice, and coerce Victim 1, a minor
                      female, to engage in sexually explicit conduct for the purpose of
                      producing visual depictions of such conduct. On these
                      occasions, Victim 1 was in the custody, care, and supervisory
                      control of the defendant. Some of the photographs produced by
                      the defendant depict Victim 1 masturbating; the remainder of the
                      photographs depict Victim 1 displaying her genitalia in a
                      lascivious manner. The photographs were produced by the
                      defendant using the defendant's Motorola XT1710-02 and
                      Samsung Galaxy Core Prime cellular telephones and Victim I's
                      Samsung Galaxy S8+ SM-G955U cellular telephone, all of
                      which were manufactured outside of New York State. For part
                      of this period of time, Victim 1 had attained the age of twelve
                      years but not attained the age of sixteen years.

              b.      The defendant produced child pornography of Victim I in
                      furtherance of her plan to impersonate Victim 1 and engage in
                      conversations of a sexual nature with other individuals via text
                      message and online social media applications, as further
                      described in ^1^ 8(c)-(g), below.

              c.      Between in or about September 2019, and on or about March 6,
                      2020, in the Western District of New York, the defendant
                      impersonated Victim 1 and engaged in conversations of a sexual
                      nature with Victim 2, a minor male, via text message.

               d.     Between in or about March 2019, and in or about July 2019, in
                      the Western District of New York, the defendant impersonated
                      Victim I and engaged in conversations of a sexual nature with
                      Victim 3, a minor male, via online social media applications.
                      During these conversations, the defendant knowingly distributed
                      child pornography of Victim 1 to Victim 3. These images were
                      transported using a means and facility of interstate and foreign
                      commerce, and had been transported in and affecting interstate
       Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 5 of 15




                    and foreign commerce by any means, that is, via online social
                    media applications. The defendant knew that these images
                    constituted child pornography.

             e.     Between in or about March 2019, and in or about July 2019, in
                    the Western District of New York, the defendant received
                    approximately two images of child pornography of Victim 3
                    from Victim 3 via online social media applications. The images
                    depict Victim 3's exposed, erect penis. The defendant knew that
                    the images she received of Victim 3 constituted child
                    pornography.

             f.     Between on or about February 21, 2020, and on or about March
                    6, 2020, in the Western District of New York, the defendant
                    impersonated Victim 1 and engaged in conversations of a sexual
                    nature with an adult male with the initials S.C. via an online
                    social media application. During these conversations, the
                    defendant knowingly distributed child pornography of Victim 1
                    to S.C. These images were transported using a means and
                    facility of interstate and foreign commerce, and had been
                    transported in and affecting interstate and foreign commerce by
                    any means, that is, via an online social media application. The
                    defendant knew that these images constituted child
                    pornography.

             g.     Relevant Conduct: On or about February 19, 2020, in the
                    Western District of New York, the defendant did use, persuade,
                    induce, entice, and coerce Victim 2 to engage in sexually explicit
                    conduct for the purpose of producing a visual depiction of such
                    conduct. Specifically, using her Motorola XT1710-02 cellular
                    telephone, the defendant asked Victim 2 via text message to send
                    her an image of Victim 2's penis. In response to the defendant's
                    request, Victim 2 took a photograph of his exposed, erect penis
                    and sent it to the defendant via text message. The defendant
                    knew that the image she received of Victim 2 constituted child
                    pornography.


                          III. SENTENCING GUIDELINES


      9.     The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).
        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 6 of 15




       10.     Pursuant to Sentencing Guidelines § IB 1.2(a), the government and the

defendant agree that the defendant's sentencing range for imprisonment and a fine shall be

determined as if the defendant was convicted of violating one count of Title 18, United States

Code, Section 2251(a) for Victim 1, hereinafter referred to as, "Count 1 - Victim 1."


       11.     Pursuant to Sentencing Guidelines § 1B1.2(c), the defendant agrees to stipulate

that the relevant conduct contained in % 8(g), above, shall be treated as if the defendant had

been convicted of one additional count of violating Title 18, United States Code, Section

2251(a) for Victim 2, hereinafter referred to as, "Relevant Conduct - Victim 2."



                                  BASE OFFENSE LEVEL


       12.     With regard to Count 1 - Victim 1, the government and the defendant agree

that Guidelines § 2G2.1(a) applies to the offense of conviaion and provides for a base offense

level of 32.




       13.     With regard to Relevant Conduct - Victim 2, the government and the

defendant agree that Guidelines § 2G2.1(a) applies to the offense of conviction and provides

for a base offense level of 32.




                       SPECIFIC OFFENSE CHARACTERISTICS
                          U.S.S.G. CHAPTER 2 ADJUSTMENTS


       14.     The government and the defendant agree that the following specific offense

characteristics do apply to the offenses of conviction;
        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 7 of 15




Count 1 - Victim 1


              a.      the two level increase pursuant to Guidelines § 2G2.1(b)(1)(B)
                      [the offense involved a minor who had attained the age of twelve
                      years but not attained the age of sixteen years];

              b.      the two level increase pursuant to Guidelines § 2G2.1(b)(3)[the
                      defendant knowingly engaged in distribution]; and

              c.      the two level increase pursuant to Guidelines § 2G2.1(b)(5)[the
                      defendant was a parent, relative, or legal guardian of the minor
                      involved in the offense, or the minor was otherwise in the
                      custody, care, or supervisory control of the defendant].

       Based on the foregoing, it is the understanding of the government and the defendant

that the adjusted offense level for the offense of conviction in Count 1 - Victim 1 is 38.


Relevant Conduct - Victim 2


              a.      the two level increase pursuant to Guidelines § 2G2.1(b)(6)[the
                      offense involved the knowing misrepresentation of a
                      participant's identity, and the use of a computer or an interactive
                      computer service].

       Based on the foregoing, it is the understanding of the government and the defendant

that the adjusted offense level for the Relevant Conduct - Victim 2 is 34.


                      COMBINED ADJUSTED OFFENSE LEVEL


       15.    The government and the defendant agree that pursuant to Guidelines §§

lB1.2(a), lB1.2(c), 3D1.3, and 3D1.4, the conviction under Count 1 - Victim 1 and the

Relevant Conduct - Victim 2 do not group together, and it is the understanding of the

government and the defendant that the combined adjusted offense level for the offense of

conviction, including relevant conduct, is 40.
        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 8 of 15




                         ACCEPTANCE OF RESPONSIBILITY


       16.    At sentencing, the government agrees not to oppose the recommendation that

the Court apply the two (2) level decrease of Guidelines § 3El.l(a) (acceptance of

responsibility) and further agrees to move the Court to apply the additional one (1) level

decrease of Guidelines § 3El.l(b), which would result in a total offense level of 37.



                           CRIMINAL HISTORY CATEGORY


       17.    It is the understanding of the government and the defendant that the

defendant's criminal history category is I. The defendant understands that if the defendant is

sentenced for, or convicted of, any other charges prior to sentencing in this action the

defendant's criminal history category may increase. The defendant understands that the

defendant has no right to withdraw the plea of guilty based on the Court's determination of

the defendant's criminal history category.




          GUIDELINES' APPLICATION. CALCULATIONS AND IMPACT


       18.    It is the understanding of the government and the defendant that, with a total

offense level of 37 and criminal history category of I, and taking into account the applicable

statutory maximum penalties, the defendant's sentencing range would be a term of

imprisonment of210 to 240 months, a fine of$40,000 to $250,000, and a period ofsupervised

release of5 years to life. Notwithstanding this, the defendant understands that at sentencing

the defendant is subject to the minimum and maximum penalties set forth in ^ 1 of this

agreement.
           Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 9 of 15




          19.   The government and the defendant agree to the correctness of the calculation

of the Sentencing Guidelines range set forth above. The government and the defendant,

however, reserve the right to recommend a sentence outside the Sentencing Guidelines range.

This paragraph reserves the right to the government and the defendant to bring to the attention

of the Court all information deemed relevant to a determination ofthe proper sentence in this

action.




          20.   The defendant understands that the Court is not bound to accept any

Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.


                             IV. STATUTE OF LIMITATIONS


          21.   In the event the defendant's plea of guilty is withdrawn, or conviction vacated,

either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral

attack or otherwise, the defendant agrees that any charges dismissed pursuant to this

agreement shall be automatically reinstated upon motion of the government and further

agrees not to assert the statute oflimitations as a defense to any federal criminal offense which

is not time barred as of the date of this agreement. This waiver shall be effective for a period

of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.




                                        Y. REMOVAL


          22.   The defendant represents that she is a citizen of the United States. However, if

the defendant is not a citizen of the United States, the defendant understands that, if
       Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 10 of 15




convicted, the defendant may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.




                   VI. GOVERNMENT RIGHTS AND OBLIGATIONS


       23.    The defendant understands that the government has reserved the right to:

              a.     provide to the Probation Office and the Court all the information
                     and evidence in its possession that the government deems
                     relevant concerning the defendant's background, character and
                     involvement in the offense charged, the circumstances
                     surrounding the charge and the defendant's criminal history;

              b.     respond at sentencing to any statements made by the defendant
                     or on the defendant's behalf that are inconsistent with the
                     information and evidence available to the government;

              c.     advocate for a specific sentence consistent with the terms of this
                     agreement including the amount of restitution and/or a fine and
                     the method of payment;

              d.     modify its position with respect to any . sentencing
                     recommendation or sentencing factor under the Guidelines
                     including criminal history category, in the event that subsequent
                     to this agreement the government receives previously unknown
                     information, including conduct and statements by the defendant
                     subsequent to this agreement, regarding the recommendation or
                     factor; and

              e.     oppose any application for a downward departure and/or
                     sentence outside the Guidelines range made by the defendant.


       24.    The defendant agrees that any financial records and information provided by

the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney's Office for use in the collection of any unpaid financial obligation.




                                              10
       Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 11 of 15




                                   VII. APPEAL RIGHTS


       25.     The defendant understands that Title 18, United States Code, Section 3742

affords a defendant a limited right to appeal the sentence imposed. The defendant, however,

knowingly waives the right to appeal and collaterally attack any component of a sentence

imposed by the Court which falls within or is less than the sentencing range for imprisonment,

a fine and supervised release set forth in Section III, *\\ 18, above, notwithstanding the manner

in which the Court determines the sentence. In the event of an appeal of the defendant's

sentence by the government, the defendant reserves the right to argue the correctness of the

defendant's sentence. The defendant further agrees not to appeal a restitution order which

does not exceed the amount set forth in Section 1, 4, of this agreement.



       26.    The defendant understands that by agreeing not to collaterally attack the

sentence, the defendant is waiving the right to challenge the sentence in the event that in the

future the defendant becomes aware ofpreviously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant's sentence.



       27.    The government waives its right to appeal any component of a sentence

imposed by the Court which falls within or is greater than the sentencing range for

imprisonment, a fine and supervised release set forth in Section III,                18, above,

notwithstanding the manner in which the Court determines the sentence. However, in the

event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.




                                               11
       Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 12 of 15




                            Vin. FORFEITURE PROVISIONS


       28.    The defendant specifically acknowledges that in furtherance of the defendant's

criminal conduct the defendant utilized the following computer equipment and other

electronic media which was seized by law enforcement officials based upon the execution of

a search warrant or consent provided by the owner of the property;

              a.      One Motorola XT1710-02 Cell Phone, bearing serial number
                      ZY224K326D; and

              b.      One Samsung Galaxy S8+ SM-G955U Cell Phone, bearing
                      electronic serial number 357751082925956.



       29.    Since the cellular telephones and related media were instrumentalities of the

crime, the defendant specifically agrees to the forfeiture of the cellular telephones and all of

the components and related media to the United States pursuant to Title 18, United States

Code, Sections 2253(a)(1) and 2253(a)(3). In addition, the defendant agrees to forfeit all

interests in any and all online accounts that contain victims' information pursuant to Title 18,

United State Code, Sections 2253(a)(1) and 2253(a)(3).         All forfeited property will be

referenced in the PRELIMINARY ORDER OF FORFEITURE, and the defendant waives

any rights or interest in those items which the defendant may still possess or for which the

defendant may have any claim,



       30.    The defendant understands that the United States and any law enforcement

agency acting on behalf of the United States may, in its discretion, destroy any or all of the

property referred to in this agreement.




                                              12
       Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 13 of 15




       31.     After the acceptance of the defendant's guilty plea, and pursuant to Rule

32.2(b)(2) of the Federal Rules of Criminal Procedure, the Court will issue a Preliminary

Order ofForfeiture for the items listed above. The defendant hereby waives any right to notice

of such Preliminary Order of Forfeiture. The defendant further consents and agrees that the

Preliminary Order of Forfeiture and a Final Order of Forfeiture shall issue and become final

as to the defendant prior to sentencing and agrees that it shall be made part of the defendant's

sentence and included in the judgment pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure. The defendant further agrees to waive any time restrictions or

requirements as provided in Title 18, United States Code, Section 983, any notice provisions

in Rules 32.2 and 43(a) of the Federal Rules of Criminal Procedure regarding notice of the

forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment. The defendant acknowledges that the

defendant understands that the forfeiture of property is part of the sentence that may be

imposed in this case and waives any failure by the Court to advise the defendant of this,

pursuant to Rule 1 l(b)(l)(J) ofthe Federal Rules of Criminal Procedure, at the time the guilty

plea is accepted. Forfeiture of the defendant's property shall not be treated as satisfaction of

any fine, restitution, cost of imprisonment, or any other penalty the Court may impose upon

the defendant in addition to forfeiture.




       32.    The defendant knowingly, intelligently, and voluntarily waives her right to a

jury trial on the forfeiture of the assets.    The defendant knowingly, intelligently, and

voluntarily waives all constitutional, legal and equitable defenses to the forfeiture of these

assets in any proceeding, including any jeopardy defense or claim of double jeopardy, whether




                                              13
        Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 14 of 15




constitutional or statutory, as to this criminal proceeding or any related civil or administrative

proceeding. The defendant further agrees to waive any claim or defense under the Eighth

Amendment to the United States Constitution, including any claim ofexcessive fine regarding

the forfeiture of assets by the United States.


       33.     The defendant further waives any right to appeal or collaterally attack any

matter in connection with the forfeiture of the items listed above as provided in this

agreement.




                   IX. TOTAL AGREEMENT AND AFFIRMATIONS


       34.    This plea agreement represents the total agreement between the defendant,

MELANIE THOMPSON, and the government. There are no promises made by anyone

other than those contained in this agreement. This agreement supersedes any other prior

agreements, written or oral, entered into between the government and the defendant.



                                                      JAMES P. KENNEDY, JR.
                                                      United States Attorney
                                                      Western District of New York



                                             BY:
                                                      JEFFREY T. FIUT
                                                      Special Assistant U.S. Attorney

                                                      Dated: February          .2021




                                                 14
       Case 1:20-cr-00184-JLS Document 3 Filed 02/23/21 Page 15 of 15




       I have read this agreement, which consists of pages 1 through 15. I have had a full

opportunity to discuss this agreement with my attorney, Daniel J. Henry, Jr., Esq. I agree

that it represents the total agreement reached between me and the government. No promises

or representations have been made to me other than what is contained in this agreement. I

understand all of the consequences of my plea of guilty. I fully agree with the contents of this

agreement. I am signing this agreement voluntarily and of my own free will.




MELANIE THOMPSON                ^                  DANIELj. HENRY,JR., ESQ.
Defendant                                          Attorney fJir Defendant

Dated: February             2021                   Dated: February              2021




                                              15
